UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1952


NICOLE YVETTE WINSTON,

                  Plaintiff - Appellant,

          v.

MARYLAND DEPARTMENT OF HUMAN RESOURCES; MARYLAND DEPARTMENT OF
HEALTH AND MENTAL HYGIENE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:16-cv-01795-JKB)


Submitted:   November 22, 2016              Decided:    November 29, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nicole Yvette Winston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nicole Yvette Winston appeals the district court’s order

denying her motion for reconsideration and for discovery filed

in her civil action.        We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.      Winston v. Md. Dep’t. of Human Res., No.

1:16-cv-01795-JKB (D. Md. July 27, 2016).                We deny Winston’s

motion for transcript at government expense and dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                        2